ITEMID: 001-22754
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: SINCAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mrs Cihan Sincar, is a Turkish national, who was born in 1957 and lives in Mardin. She is represented before the Court by Mrs Bedia Buran, a lawyer practising in Ankara.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant’s husband, Mehmet Sincar, was a member of parliament (MP) for the Democracy Party (hereinafter referred to as the DEP) at the time of the event.
On 2 September 1993 unknown persons shot the brothers of the DEP’s vice president, both MPs for the same party, in Batman. One of them died and the other was injured.
On 4 September 1993 the applicant’s husband, Mehmet Sincar, and a member of the DEP’s Executive Committee in Batman, who had been sent to the region to investigate these murders, were also shot dead. The Batman Public Prosecutor initiated criminal proceedings against twelve suspects under Article 146 of the Turkish Criminal Code. He subsequently declined jurisdiction in the matter and transferred the investigation file to the prosecutor of the Diyarbakır State Security Court, who brought criminal proceedings against the suspects under Article 146 of the Turkish Criminal Code, charging them with an “attempt to undermine the constitutional order of the State” in relation to the death of the applicant’s husband.
The Diyarbakır State Security Court acquitted ten of the suspects on 29 November 1994 and the remaining two on 26 November 1996.
On 2 October 1998, Mrs Sincar applied for and obtained a copy of the court’s decision to acquit the alleged perpetrators.
On an unspecified date, the former Minister of the Interior Mehmet Ağar claimed this murder to have been carried out by a terrorist organisation, namely the Hizbullah. At the beginning of 1998, the so-called Susurluk report was produced at the request of the Prime Minister, by Mr Kutlu Savaş, the Vice-President of the Board of Inspectors of the Prime Minister’s Office. It was stated on page 31 of this report that “the murder of Mehmet Sincar had been plotted and carried out in accomplice by A.K., M.M., İ. Y., and A. D. and that following this event A.K. had signed a letter in relation to the murder”. This report was not deemed sufficient evidence by the public prosecutors to initiate criminal proceedings against the identified perpetrators.
In Turkish law – for the purposes of preliminary investigations by prosecutors – criminal acts are divided into two categories; firstly those in respect of which a victim must inform the prosecutor so that an investigation can be started by the latter, and secondly, those in respect of which the victim is not required to make a complaint in order for an investigation to be started by the prosecutor (Article 151 of the Code of Criminal Procedure, hereinafter the CCP). Threat is classified as one of the crimes in the first category. Murder is classified as one of the crimes in the second category; however, this does not prevent relatives of victims from lodging criminal complaints with the authorities.
A public prosecutor who is informed by any means whatsoever of a situation that gives rise to the suspicion that an offence has been committed is obliged to investigate the facts by conducting the necessary inquiries to identify the perpetrators (Article 153 CCP). The public prosecutor may institute criminal proceedings if he or she decides that the evidence justifies the indictment of a suspect (Article 163 CCP). If it appears that the evidence against a suspect is insufficient to justify the institution of criminal proceedings, the public prosecutor may close the investigation in respect of that person. However, the public prosecutor may decide not to prosecute if the evidence is clearly insufficient.
3. Right to intervene in the public prosecution.
Pursuant to Article 365 of the CCP, any person who is injured by the offence may, at any phase of the investigation, intervene in the public prosecution. Those so intervening in public prosecution proceedings may also submit their personal claims for adjudication.
